Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (01/03/2022) in which a (3) month Shortened Statutory Period for Response has been set.  

 Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     				                Acknowledgements

3.	The Examiner undersigned would like to thank Atty. S. Wang, (Reg. No. 71,847) for the new list of amendments provided, and clearly stated remarks and observations. 

3.1.	Upon new entry, claims (1 -2, 6 -7, 9, 11 -12, 15 -17, and 20 -24) remain pending in the application, of which (1, 6 -7, 9, 11, 15 -16 and 20) were amended. Claims (3 -5, 8, 10, 13-14 and 18-19) were cancelled, and claims (21 -24) newly added. 

3.2.	The previously presented 35 USC 112(b) and 112(b) are withdrawn in view of the new amendments provided, addressing the correspondent pending issues.

           Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, new ground of rejection, and for the following reasons:

4.1.	Examiner considers that the previously presented combined PA, as a whole, teaches all the features as claimed, also being part/supported by the available codec standards, such:
_ the use of geometric/triangular partition techniques for CU/PU/TU supported by the codec standard papers;
_ the use of mode prediction techniques for uni/bi-directional vectors, and candidate lists with initialization, and update capabilities, for redundancy removal in the process;

4.2.	Examiner considers that even when substantially amendments were incorporated in the claims, no allowable subject matter has been yet identified, (see rejection section (5) for more details).

4.3.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

4.4.	Regarding Applicant’s arguments/remarks the Examiner considers; 
 
4.4.1.	Applicant argues a failure to disclose the - newly added features/limitations as now recite in the claims, also associated with the list ordering and priorities [pages (11-12)];  the Examiner disagrees because under the broadest reasonable interpretation doctrine, also available codec documentation, and the common knowledge, both references teach a merge candidate list construction, (using uni- and/or bi-directional vector candidates), configured by following a specific predetermined order and priority, in accordance with the codec specs and standards, emphasis added.

	Xu; et al. similarly teaches a merge list construction, employing geometric/triangular CU/PU/TU partitioning , [Xu; 0106], also able to create a prediction merge candidate list (Fig. 14; [0128]), based on MV candidates from L0 and L1; [Xu’ 0107], also using comparison techniques for pruning and redundancy check [0075]; via merge candidate list’s update, [Xu; 0107 -0130]; following specified ordering and priorities; [Xu; 0114]). 

4.4.3.	With respect to the rest of the arguments associated with the newly added features, please refer to the rejection section (5) for mapped rationale and motivation.  
	
4.5.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

4.6.	For at least above arguments, the previously presented rejection under 35 USC 103 is maintained. See details in the rejection section (5) below. 

      Claim Rejections

                                                               35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under the 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.2.	Claims (1 -2, 6 -7, 9, 11 -12, 15 -17, 20 -24) are rejected under 35 U.S.C. 103 as being unpatentable over Lim; et al. US 20200029087; hereafter “Lim”), in view of Xu; et al (US 2020/0120334; having a fully disclosed Provisional benefit as (62/743,967), and dated on 10/10/2018; hereafter “Xu”).    

Claim 1. (Currently Amended) Lim discloses the invention substantially as claimed - A method of video decoding comprising: (e.g. a similar codec ecosystem of encoder (Fig. 1) and decoder (Fig. 41) in accordance with the standard, employing plurality partitions types (Fig. 48), including geometric split, emphasis added) for Motion (MV) prediction estimation, as shown in at least Figs. (18, 44, 47), including generate MV predictor, for each of plurality of triangular PU shapes, taking uni-directional/bi-directional vector type into account, as shown in Figs (37, 57). 
The cited coder technique is further able to analogously construct a merge candidate list (Fig. 20, 21, 47b) using uni-/bi prediction MVs entries (Fig. 50), having initialization ordering, and list updating capabilities; [Lim; 0219-0239; 0402-0445].)
More specifically, Lim teaches - constructing a motion vector merge list for a coding unit (CU) (e.g. see at least Fig. 22; [Lim; 0219-0239]); comprising a plurality of triangular shape prediction units (PUs); (e.g. see at least Figs. (37, 57; [Lim; 0308-0312]);
constructing a uni-directional motion vector merge list for the plurality of triangular shape PUs based on the motion vector merge list constructed for the CU; (e.g. merge list configuration in Fig, 21; [Lim; 0219 -0227])
 and deriving a predictor for each of the plurality of triangular shape PUs based on a uni- directional motion vector candidate of the uni-directional motion vector merge list constructed for the plurality of triangular shape PUs, (e.g. see Figs. (15, 19) for predictor derivation [Lim; 0210]) and derivation in merge list [Lim; 0219]);
wherein constructing a uni-directional motion vector merge list for the plurality of triangular shape PUs based on the motion vector merge list constructed for the CU comprises (e.g. see derivation in merge list, [Lim; 0219]) selecting respective uni-directional motion vector candidates from various motion vector candidates in the motion vector merge list constructed for the CU, (e.g. see derivation in merge list as shown in Figs (19 -21), [Lim; 0219]) while preserving orders thereof; (e.g. see ordering and priority reservation for each of the candidates in at least [Lim; 0213])
It is note however that Lim fails to disclose the details of the list maintenance focused in list priority, as claimed.
For the purpose of additional clarification and in the same field of endeavor, Xu teaches (e.g. e similar codec ecosystem (Figs 6 -7) in accordance with the codec standard, analogously employing geometric CU/PU/TU partitioning, [Xu; 0106], and where the codec prediction algorithm may be performed for both uni- directional and/or bi-directional predictions, using comparison techniques for pruning and redundancy check [0075]; via merge candidate list’s update, [Xu; 0107 -0130]). 
Further, Xu similarly teaches a construction, initialization and update of the MV merge candidate list, following specified ordering and priorities; [Xu; 0114].)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the codec system of Lim; et al. with the candidate list manipulation of Xu, in order to provide – a sophisticated merge mode technique, that can be used in the inter-prediction feature-step, able to improve coding efficiency. [Xu; 0070].)

Claim 2. (Original) Lim/Hu teaches - The method of claim 1, wherein the motion vector merge list constructed for the CU is the same as the one used for a regular merge mode. (The same rationale and motivation applies as given for the claim (1) above.)

Claim 3-5. (Canceled).  
  
Claim 6. (Currently Amended) Lim/Hu teaches - The method of claim 1, wherein constructing the uni-directional motion vector merge list for the plurality of triangular shape PUs based on the motion vector merge list constructed for the CU further comprises: 
initializing the uni-directional motion vector merge list for the plurality of triangular shape PUs as an empty list; (e.g. merge candidate list construction and features in at leat [Xu; 0107 -0130]).
adding the uni-directional motion vector candidates to the uni-directional motion vector merge list for the plurality of triangular shape PUs, and when adding a uni-directional motion vector candidate to the uni-directional motion vector merge list for the plurality of triangular 2ATTY DOCKET NO.: 186015.12003 shape PUs, (e.g. see geometric CU/PU/TU partitioning, [Xu; 0106],
comparing the uni-directional motion vector candidate against either none , (e.g. using comparison techniques for pruning and redundancy check [0075]; all or an identifiable plurality of motion vectors already present in the uni-directional vector merge list for the plurality of triangular shape PUs and (e.g. merge candidate list construction and features in at least [Xu; 0107 -0130]).
appending the uni-directional motion vector candidate to an end of the uni-directional motion vector merge list for the plurality of triangular shape PUs when the comparison has concluded that there is no duplication, until the uni-directional vector merge list for the plurality of triangular shape PUs reaches a pre-defined size; and (e.g. merge candidate list construction and features in at least [Xu; 0107 -0130]).
padding the uni-directional motion vector merge list for the plurality of triangular shape PUs with zero motion vectors with reference to reference pictures, in another pre-defined order, until the uni-directional motion vector merge list for the plurality of triangular shape PUs reaches the pre-defined size; (e.g. merge candidate list construction and features in at least [Xu; 0107 -0130]; the same motivation applies as given to Claim 1 above).   

Claim 7. (Currently Amended) Lim/Hu teaches - The method of claim 6, wherein selecting respective uni- directional motion vector candidates from various motion vector candidates in the motion vector merge list constructed for the CU, while preserving orders thereof comprises:  
identifying each motion vector of a plurality of motion vectors in the motion vector merge list as a "prediction list 0" uni-directional motion vector or a "prediction list 1" uni- directional motion vector or a bi-directional motion vector including a "prediction list 0" and a "prediction list 1" motion vector components,
based on whether the motion vector was constructed with reference to a reference picture in reference picture list 0 or a reference picture in reference picture list 1 or two references pictures respectively from reference picture list 0 and reference picture list 1; and 
selecting a plurality of "prediction list 0" uni-directional motion vectors, "prediction list 1" uni-directional motion vectors, "prediction list 0" motion vector components, and "prediction list 1" motion vector components from the motion vector merge list while preserving orders thereof; (e.g. similar construction employing geometric/triangular CU/PU/TU partitioning , [Xu; 0106], also able to create a prediction merge candidate list (Fig. 14; [0128]), based on MV candidates from L0 and L1; [Xu’ 0107], also using comparison techniques for pruning and redundancy check [0075]; via merge candidate list’s update, [Xu; 0107 -0130]; following specified ordering and priorities; [Xu; 0114]; the same motivation applies herein.) 

Claim 8. (Canceled).  

Claim 9. (Currently Amended) Lim/Hu teaches - The method of claim 7, wherein selecting a plurality of "prediction list 0" uni-directional motion vectors, "prediction list 1" uni-directional motion vectors, "prediction list 0" motion vector components, and "prediction list 1" motion vector components from the motion vector merge list constructed for the CU while preserving orders thereof comprises:
for a uni-directional motion vector candidate in the motion vector merge list constructed for the CU, directly selecting the uni-directional motion vector candidate; for a bi-directional motion vector candidate in the motion vector merge list constructed for the CU, selecting the "prediction list 0" motion vector component and then selecting the "prediction list 1" motion vector component of the bi-directional motion vector; (e.g. similar construction employing geometric/triangular CU/PU/TU partitioning , [Xu; 0106], also able to create a prediction merge candidate list (Fig. 14; [0128]), based on MV candidates from L0 and L1; [Xu’ 0107], also using comparison techniques for pruning and redundancy check [0075]; via merge candidate list’s update, [Xu; 0107 -0130]; following specified ordering and priorities; [Xu; 0114]; the same motivation applies herein.) 

Claim 10. (Canceled).  

Claim 11. (Currently Amended) Lim/Hu teaches - A computing device comprising: one or more processors; a non-transitory storage coupled to the one or more processors; a plurality of programs stored in the non-transitory storage that, when executed by the one or more processors, cause the computing device to perform acts comprising: constructing a motion vector merge list for a CU comprising a plurality of triangular shape PUs; [[and]] constructing a uni-directional motion vector merge list for the plurality of triangular shape PUs based on the motion vector merge list constructed for the CU; and deriving a predictor for each of the plurality of triangular shape PUs based on a uni-directional motion vector candidate of the uni-directional motion vector merge list constructed for the plurality of triangular shape PUs, wherein constructing a uni-directional motion vector merge list for the plurality of triangular shape PUs based on the motion vector merge list constructed for the CU comprises:4ATTY DOCKET NO.: 186015.12003 selecting respective uni-directional motion vector candidates from various motion vector candidates in the motion vector merge list constructed for the CU, while preserving orders thereof. (Current lists all the same elements as recite in Claim 1 above, but in “apparatus form” instead, and is/are therefore on the same premise.) 

Claim 12. (Original) Lim/Hu teaches - The computing device of claim 11, wherein the motion vector merge list constructed for the CU is the same as the one used for a regular merge mode. (The same rationale and motivation applies as given for the claims (1 and 2) above.)  

Claim 13-14. (Canceled).  
  
Claim 15. (Currently Amended) Lim/Hu teaches - The computing device of claim 11, wherein constructing the uni- directional motion vector merge list for the plurality of triangular shape PUs based on the motion vector merge list constructed for the CU further comprises: 
initializing the uni-directional motion vector merge list for the plurality of triangular shape PUs as an empty list; 
adding the uni-directional motion vector candidates to the uni-directional motion vector merge list for the plurality of triangular shape PUs, and 
when adding a uni-directional motion vector candidate to the uni-directional motion vector merge list for the plurality of triangular shape PUs, comparing the uni-directional motion vector candidate against either none, all or an identifiable plurality of motion vectors already present in the uni-directional vector merge list for the plurality of triangular shape PUs and appending the uni-directional motion vector candidate to an end of the uni-directional motion vector merge list for the plurality of triangular shape PUs when the comparison has concluded that there is no duplication, until the uni-directional vector merge list for the plurality of triangular shape PUs reaches a pre-defined size; and 
padding the uni-directional motion vector merge list for the plurality of triangular shape PUs with zero motion vectors with reference to reference pictures, in another pre-defined order, until the uni-directional motion vector merge list for the plurality of triangular shape PUs reaches the pre-defined size. (The same rationale and motivation applies as given for the claims (1, 6 and 7) above.)    

Claim 16. (Currently Amended) Lim/Hu teaches - A non-transitory computer readable storage medium storing a plurality of programs for execution by a computing device having one or more processors, wherein the plurality of programs, when executed by the one or more processors, cause the computing device to perform acts comprising: 
constructing a motion vector merge list for a CU comprising a plurality of triangular shape PUs; constructing a uni-directional motion vector merge list for the plurality of triangular shape PUs based on the motion vector merge list constructed for the CU; and 
deriving a predictor for each of the plurality of triangular shape PUs based on a uni- directional motion vector candidate of the uni-directional motion vector merge list constructed for the plurality of triangular shape PUs, wherein constructing a uni-directional motion vector merge list for the plurality of triangular shape PUs based on the motion vector merge list constructed for the CU comprises: 
selecting respective uni-directional motion vector candidates from various motion vector candidates in the motion vector merge list constructed for the CU, while preserving orders thereof. (Current lists all the same elements as recite in Claim 1 above, but in “CRM form” instead, and is/are therefore on the same premise.)

Claim 17. (Original) Lim/Hu teaches - The non-transitory computer readable storage medium of claim 16, wherein the motion vector merge list constructed for the CU is the same as the one used for a regular merge mode. (The same rationale and motivation applies as given for the claims (1 and 2) above.)  

Claim 18-19. (Canceled).  
  
Claim 20. (Currently Amended) Lim/Hu teaches - The non-transitory computer readable storage medium of claim 16, wherein constructing the uni-directional motion vector merge list for the plurality of triangular shape PUs based on the motion vector merge list constructed for the CU further comprises: 
initializing the uni-directional motion vector merge list for the plurality of triangular shape PUs as an empty list; 6ATTY DOCKET NO.: 186015.12003 adding the uni-directional motion vector candidates to the uni-directional motion vector merge list for the plurality of triangular shape PUs, and when adding a uni-directional motion vector candidate to the uni-directional motion vector merge list for the plurality of triangular shape PUs, comparing the uni-directional motion vector candidate against either none, all or an identifiable plurality of motion vectors already present in the uni-directional vector merge list for the plurality of triangular shape PUs and appending the uni-directional motion vector candidate to an end of the uni-directional motion vector merge list for the plurality of triangular shape PUs when the comparison has concluded that there is no duplication, until the uni-directional vector merge list for the plurality of triangular shape PUs reaches a pre-defined size; and 
padding the uni-directional motion vector merge list for the plurality of triangular shape PUs with zero motion vectors with reference to reference pictures, in another pre-defined order, until the uni-directional motion vector merge list for the plurality of triangular shape PUs reaches the pre-defined size. (The same rationale and motivation applies as given for the claims (1 and 6) above.)    

Claim 21. (New) Lim/Hu teaches - The computing device of claim 15, wherein selecting respective uni- directional motion vector candidates from various motion vector candidates in the motion vector merge list constructed for the CU, while preserving orders thereof comprises: identifying each motion vector of a plurality of motion vectors in the motion vector merge list as a "prediction list 0" uni-directional motion vector or a "prediction list 1" uni- directional motion vector or a bi-directional motion vector including a "prediction list 0" and a "prediction list 1" motion vector components, based on whether the motion vector was constructed with reference to a reference picture in reference picture list 0 or a reference picture in reference picture list 1 or two references pictures respectively from reference picture list 0 and reference picture list 1; and selecting a plurality of "prediction list 0" uni-directional motion vectors, "prediction list 1" uni-directional motion vectors, "prediction list 0" motion vector components, and "prediction list 1" motion vector components from the motion vector merge list while preserving orders thereof. (The same rationale and motivation applies as given for the claims (1 and 7) above.)  

Claim 22. (New) Lim/Hu teaches - The computing device of claim 21, wherein selecting a plurality of "prediction list 0" uni-directional motion vectors, "prediction list 1" uni-directional motion vectors, "prediction list 0" motion vector components, and "prediction list 1" motion vector components from the motion vector merge list constructed for the CU while preserving orders thereof comprises: for a uni-directional motion vector candidate in the motion vector merge list constructed for the CU, directly selecting the uni-directional motion vector candidate; and for a bi-directional motion vector candidate in the motion vector merge list constructed for the CU, selecting the "prediction list 0" motion vector component, and then selecting the "prediction list 1" motion vector component of the bi-directional motion vector. (The same rationale and motivation applies as given for the claims (1 and 9) above.)   

Claim 23. (New) Lim/Hu teaches - The non-transitory computer readable storage medium of claim 20, wherein selecting respective uni-directional motion vector candidates from various motion vector candidates in the motion vector merge list constructed for the CU, while preserving orders thereof comprises: identifying each motion vector of a plurality of motion vectors in the motion vector merge list as a "prediction list 0" uni-directional motion vector or a "prediction list 1" uni- directional motion vector or a bi-directional motion vector including a "prediction list 0" and a "prediction list 1" motion vector components, based on whether the motion vector was constructed with reference to a reference picture in reference picture list 0 or a reference picture in reference picture list 1 or two references pictures respectively from reference picture list 0 and reference picture list 1; and selecting a plurality of "prediction list 0" uni-directional motion vectors, "prediction list 1" uni-directional motion vectors, "prediction list 0" motion vector components, and "prediction list 1" motion vector components from the motion vector merge list while preserving orders thereof. (The same rationale and motivation applies as given for the claim (1 and 7) above.)  

Claim 24. (New) Lim/Hu teaches - The non-transitory computer readable storage medium of claim 23, wherein selecting a plurality of "prediction list 0" uni-directional motion vectors, "prediction list 1" uni- directional motion vectors, "prediction list 0" motion vector components, and "prediction list 1" motion vector components from the motion vector merge list constructed for the CU while preserving orders thereof comprises: for a uni-directional motion vector candidate in the motion vector merge list constructed for the CU, directly selecting the uni-directional motion vector candidate; and for a bi-directional motion vector candidate in the motion vector merge list constructed for the CU, selecting the "prediction list 0" motion vector component, and then selecting the "prediction list 1" motion vector component of the bi-directional motion vector. (The same rationale and motivation applies as given for the claims (1 and 9) above.)         

       Examiner’s Notes

6.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141,1146 (Fed. Cir. 2004).

7.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

7.1.	Patent documentation:

US 11,134,251 B2		Wang; et al.		H04N19/86; H04N19/117; H04N19/132; 
US 11,134,261 B2		Wang; et al.		H04N19/577; H04N19/513;
US 20200029087 A1	LIM; et al.		H04N19/137; H04N19/52; H04N19/176; 
US 20200084452 A1	LIM; et al.		H04N19/105; H04N19/137; H04N19/159; 
US 20200112716 A1	Han; Yu et al.	H04N19/105; H04N19/52; H04N19/109; 
US 20200120334 A1	XU; et al.		H04N19/105; H04N19/176; H04N19/573;
US 20210227247 A1	Blaeser; et al.	H04N19/96; H04N19/119; H04N19/52; 
US 20210243438 A1	ZHANG; Li et al.	H04N19/521; H04N19/119; H04N19/583; 
US 20210314593 A1	WANG; et al.		H04N19/105; H04N19/176; H04N19/137; 
US 20210385474 A1	LIM; et al.		H04N19/52; H04N19/44; H04N19/137; 
US 20220014780 A1	WANG; et al.		H04N19/139; H04N19/13; H04N19/573; 

7.1.	Non Patent documentation (NPL recorded on file):

_ Triangular prediction unit mode; Lim – Oct-2018.
_ NPL Google Search; 2021.

                    


                 CONCLUSIONS

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the
THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can be normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from Patent Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.